 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                              Page 1 of 19 PageID 1454



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MICHAEL PICKENS,                                          §
          Plaintiff,                                      §
                                                          §
v.                                                        §     Civil Action No. 3:19-CV-1870-BH
                                                          §
ANDREW SAUL,                                              §
COMMISSIONER OF SOCIAL                                    §
SECURITY ADMINISTRATION,                                  §
          Defendant.                                      §     Consent Case1

                              MEMORANDUM OPINION AND ORDER

         Michael Pickens (Plaintiff) seeks judicial review of a final decision by the Commissioner

of Social Security (Commissioner) denying his claim for supplemental security income (SSI) under

Title XVI of the Social Security Act. (See docs. 1, 21.) Based on the relevant filings, evidence, and

applicable law, the Commissioner’s decision is AFFIRMED.

                                              I. BACKGROUND

         On May 24, 2016, Plaintiff filed his application for SSI, alleging disability beginning May

24, 2016. (doc. 13-1 at 52, 215.)2 His claim was denied initially on November 15, 2016 (Id. at 99),

and upon reconsideration on August 11, 2017 (id. at 119). On October 2, 2017, Plaintiff requested

a hearing before an Administrative Law Judge (ALJ). (Id. at 156.) He appeared and testified at a

hearing on July 20, 2018. (Id. at 50-75.) On September 27, 2018, the ALJ issued a decision finding

him not disabled. (Id. at 22.)

         Plaintiff timely appealed the ALJ’s decision to the Appeals Council on November 26, 2018.


         1
          By consent of the parties and the order of transfer dated October 18, 2019 (doc. 17), this case has been
transferred for the conduct of all further proceedings and the entry of judgment.
         2
        Citations to the record refer to the CM/ECF system page number at the top of each page rather than the
page numbers at the bottom of each filing.
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                             Page 2 of 19 PageID 1455



(Id. at 213.) The Appeals Council denied his request for review on June 6, 2019, making the ALJ’s

decision the final decision of the Commissioner. (Id. at 7.) He timely appealed the Commissioner’s

decision under 42 U.S.C. § 405(g). (See doc. 1.)

A.      Age, Education, and Work Experience

        Plaintiff was born on July 28, 1973, and was 44 years old at the time of the hearing. (doc.

13-1 at 52, 215.) He had a GED and could communicate in English. (Id. at 56.) He had no past

relevant work. (Id. at 71.)

B.      Medical, Psychological, and Psychiatric Evidence3

        On April 1, 2016, Plaintiff presented to Metrocare Services (Metrocare) for mental

evaluation and treatment. (Id. at 1075.) He reported sadness his entire life, as well as depression,

anger, low energy, decreased motivation, anhedonia, and desire to isolate. (Id. at 1077.) He had

received psychological treatment “off and on” since 2001, and was recently homeless after living

with his significant other for approximately two years. (Id. at 1076.) He was paranoid and

delusional and would get into manic stages at times; he had previously taken Wellbutrin,

risperidone, and Benzotoprine while in prison and felt they helped level him. (Id. at 1076-77.)

During mental examination, he was alert, oriented times four, and cooperative, with normal speech

and psychomotor skilss. (Id. at 1076.) He reported psychosis, paranoid delusions, and depressed

mood, and he had organized thought process and intact memory, but impaired attention, with fair

insight, judgment, and impulse control. (Id.)

        On April 5, 2016, Plaintiff presented to Parkland Hospital (Parkland) complaining of



        3
         Because only Plaintiff’s psychological and psychiatric impairments are relevant to the issue under
consideration, physical medical evidence is noted only when it includes information relevant to the mental
impairments.

                                                         2
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                    Page 3 of 19 PageID 1456



depression. (Id. at 800-05.) He reported that things were not going very well for him at the shelter

due to interactions with other residents, but that he had restarted medication after three years of no

medication for his bipolar and schizophrenia. (Id. at 800, 803.) On mental examination, his behavior

was normal, his speech was rapid and pressured, his thought content was paranoid, and his cognition

and memory were normal. (Id. at 804.) He expressed impulsivity, inappropriate judgement, and

depressed mood, but he had good eye contact, was oriented times four, was problem-focused, had

fair insight, and denied intent to harm self. (Id.) He was assessed with a severe episode of recurrent

major depressive disorder without psychotic features. (Id. at 805.)

       On April 29, 2016, Plaintiff presented to Metrocare for a mental health engagement session.

(Id. at 1087.) On examination, his grooming and hygiene were within normal limits, he was alert

and oriented times four, and he denied suicidal/homicidal ideation or drug/alcohol use since his last

appointment. (Id.) He reported minimal depression and anxiety, and that his medications were

effective at treating his symptoms. (Id.) He would sleep 4 to 6 hours a night and had problems being

in big crowds, but he was pleased with his current medications and able to function daily. (Id.)

       On May 20, 2016, Plaintiff returned to Metrocare for medication refills. (Id. at 1091.) He

reported that the current combination of medications was “somewhat beneficial,” but he continued

to struggle with mood fluctuation, irritability, dysphoria, difficulty concentrating, and paranoid

ideations. (Id.) He denied active auditory and visual hallucinations, panic attacks, anhedonia,

substance abuse, or suicidal/homicidal ideation. (Id.) On mental examination, he was adequately

groomed, was cooperative, had normal speech and psychomotor skills, was paranoid, and showed

signs of psychotic features. (Id. at 1090.) He had organized thought, restricted affect, irritable mood,

and normal attention; was alert, oriented times 4, and anxious; and had fair judgment, insight, and


                                                   3
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                  Page 4 of 19 PageID 1457



impulse control. (Id. at 1090-91.) His diagnosis was updated to bipolar 2 disorder and cannabis-use

disorder, and his medications were adjusted. (Id. at 1091.)

       On August 3, 2016, Plaintiff presented to Parkland for back pain evaluation. (Id. at 796-97.)

He self-reported schizophrenia and bipolar disorder, but responded to questions appropriately, and

his mental examination was unremarkable. (Id.)

       On August 11, 2016, Plaintiff presented to Medical City Hospital (Medical City) with

hallucinations and panic attacks. (Id. at 884.) He reported that someone was in his house, but there

was no one else there. (Id.) He did not have anxiety and denied suicidal/homicidal ideation or recent

drug use. (Id.) On mental examination, he was alert, well-appearing, anxious, hyperventilating, and

oriented times three, with normal speech, no motor deficits, and no sensory deficits. (Id. at 886.)

He was assessed with hallucinations, drug abuse, panic attacks, and psychosis, and his condition was

stable on discharge. (Id. at 887.) His laboratory results were presumptively positive for marijuana,

Amphetamines, and Methamphetamines. (Id. at 889.)

       On August 13, 2016, Plaintiff was transported by ambulance to Green Oaks Hospital (Green

Oaks) after his wife called 9-1-1 because he was hearing people calling his name and was paranoid

that someone was out to get him. (Id. at 927.) He reported being sober for a year, but believed his

neighbor had drugged him by spiking his drink. (Id.) He denied suicidal/homicidal ideation or

feeling anxious or depressed, but had only been sleeping 1 to 2 hours for the past few months. (Id.)

He was future-focused and did not show any signs of psychosis. (Id. at 928.) He had fair

appearance, was cooperative, had normal speech and volume, had euthymic mood and normal affect,

and was oriented times three, with intact memory, well-organized train of thought, normal attention

span, and no hallucinations or delusions. (Id.)        He was diagnosed with other stimulant


                                                 4
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                   Page 5 of 19 PageID 1458



use/unspecified psychosis; prescribed Wellbutrin, Haoldol Risperdal, Trazodone, Ativan, Vistaril,

Benadryl, Cogentin, Clonidine, and Neurontin; and discharged the following day. (Id. at 933-34.)

       On September 1, 2016, Plaintiff returned to Metrocare for a follow-up visit and medication

adjustment. (Id. at 941-43.) He reported being hospitalized for 2 to 3 days after hallucinating badly,

and that he continued having less intense hallucinations. (Id. at 942.) He continued to struggle with

obtaining work, finding a living place, and other psychosocial barriers after his incarceration. (Id.)

He was calm and cooperative, and his mental status examination was generally unchanged from his

May 2016 appointment. (Id.) He was continued on his current regimen and received refills for

Risperdal, Seroquel, wellbutrin, and hydroxyzine. (Id.)

       On September 7, 2016, Plaintiff was taken to Green Oaks by police because he was running

in and out of traffic, trying to get away from people that did not exist. (Id. at 910.) He stated that

he was a “paranoid schizophrenic” and thought someone was after him. (Id.) He admitted suicidal

ideation with no current plan, as well as alcohol and daily marijuana use. (Id.) On mental

examination, he showed poor appearance, was evasive and agitated, and had loud, rapid, and

pressured speech. (Id.) He was noted as paranoid, anxious, dysphoric, having inappropriate affect,

oriented times three, and having loose associations, as well as having auditory hallucinations and

visual delusions, with intact memory, disorganized and tangential train of thought, and poor insight

and judgement. (Id. at 910-11.) He was discharged the next day with brief psychotic disorder, other

stimulant use/independent psychosis, mood disorder, and unspecified anxiety disorder. (Id. at 914.)

His prognosis was fair with sobriety and treatment adherence. (Id.)

       On October 31, 2016, Plaintiff presented to Metrocare for medication refills. (Id. at 1200.)




                                                  5
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                                 Page 6 of 19 PageID 1459



His Global Assessment of Functioning (GAF) was 45,4 but he reported doing better after his

medications were adjusted and wanted to refill his current medications. (Id. at 1200-01.) He denied

suicidal/homicidal ideation, hallucinations, having other concerns, distress, panic attacks, anhedonia,

or illicit substance use. (Id. at 1201.) His mental examination was generally unremarkable, except

he showed psychosis and paranoid delusions, with fair judgment, insight, and impulse control. (Id.

at 1202-03.)

         On November 14, 2016, State Agency Psychological Consultant (SAPC) Caren Phelan,

Ph.D., completed a Psychiatric Review Technique (PRT) for Plaintiff. (Id. at 82-96.) She found that

his affective disorder was a severe medically determinable impairment, but that his alleged

limitations were only partially supported by the medical evidence. (Id. at 84.) Dr. Phelan opined that

he was moderately restricted in his activities of daily living, had marked difficulties in maintaining

social functioning and in maintaining concentration, persistence or pace, and had one or two

episodes of decompensation. (Id. at 87-88) She found that Plaintiff did not have understanding and

memory limitations, but he had sustained concentration and persistence limitations, and he was

moderately limited in: carrying out detailed instructions; maintaining attention and concentration

for extended periods; performing activities within a schedule, maintaining regular attendance, and

being punctual within customary tolerances; working in coordination with or proximity to others

without distracting them; and completing a normal workday and workweek without interruptions

from psychologically based symptoms and performing at a consistent pace without an unreasonable



         4
           GAF is a standardized measure of psychological, social, and occupational functioning used in assessing a
patient’s mental health. See Boyd v. Apfel, 239 F.3d 698, 700 n. 2 (5th Cir. 2001). A GAF score between 41 and 50
is classified as “reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)
or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).” Id.
at 702.

                                                            6
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                    Page 7 of 19 PageID 1460



number and length of rest periods. (Id. at 94-95.) He had social interaction limitations and was

moderately limited in interacting appropriately with the public, in accepting instructions and

responding appropriately to criticism from supervisors, and in getting along with coworkers without

distracting them or exhibiting behavioral extremes, and he had adaptation limitations and was

moderately limited in responding appropriately to changes in the work setting. (Id. at 95.)

       Dr. Phelan also completed a mental RFC assessment and found that Plaintiff could

understand, remember, and carry out detailed but not complex instructions; make decisions; attend

and concentrate for extended periods; interact appropriately with supervisors and coworkers; and

respond appropriately to changes in routine work setting. (Id. at 95-96.) She noted that this mental

RFC was applicable when Plaintiff was not abusing substances. (Id.)

       On January 5, 2017, Metrocare contacted Plaintiff about his missed appointment and warned

him about being removed from its caseload for missing another appointment. (Id. at 1238.)

       On January 9, 2017, Plaintiff presented to Parkland for low back pain. (Id. at 1241.) On

examination, he was negative for agitation and confusion, was oriented times three, and was not

distressed, with normal mood, affect, and behavior. (Id. at 1243.)

       On January 16, 2017, Plaintiff returned to Parkland with back pain and depression. (Id. at

1521-52.) He did not appear nervous or anxious, and he was negative for confusion, hallucinations,

self-injury, and suicidal ideas. (Id. at 1253.) He reported being depressed, anxious, and irritable in

the past two weeks and that his medications helped with his mood, but he last took his medications

over a month ago and needed refills. (Id. at 1256.) He had persecutory delusions almost daily and

his mood was more depressed than manic, but he denied auditory or visual hallucinations or any

thoughts to harm self or others. (Id.) The examining nurse practitioner (NP) noted that Plaintiff


                                                  7
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                  Page 8 of 19 PageID 1461



appeared overwhelmed and depressed due to unstable housing and financial instability that was

worsened by medication non-compliance, and that he still exhibited paranoia but no hallucinations.

(Id. at 1263.) The NP opined that his depressed mood with paranoid delusions for more than 6

months met the criteria for schizoaffective bipolar. (Id.) He received refills of his psychotropic

medications and was discharged the following day. (Id.)

       On January 29, 2017, Plaintiff was admitted to Parkland with suicidal ideation. (Id. at 1299.)

He reported psychosis and cannabis use disorder, and that his suicidal thoughts were due to his

homelessness. (Id.) He and his wife had been evicted a few weeks before, but he had nowhere to

go since he was not allowed at most shelters due to his past aggressive behaviors. (Id.) He had also

lost his ID card and other personal effects a day before, and he had been off of his medications for

two months, although he did well when he took them. (Id.) His mental status examination results

were within normal limits, other than his depressed mood and fair insight. (Id. at 1300-01.) His

urine screen was negative except for marijuana, and his medications were restarted. (Id. at 1300-06.)

       On June 13, 2017, Plaintiff presented to Parkland for medication refills for his back pain and

depression. (Id. at 1312.) He reported living with a friend and being out of medication, but he did

not have other concerns. (Id.) His mental examination was normal, and he denied feelings of

depression or hopelessness on his patient health questionnaires. (Id. at 1315, 1325.)

       On August 2, 2017, Carol Mohney, Ph.D., another SAPC, reviewed the medical evidence

and completed a mental RFC that mirrored Dr. Phelan’s mental RFC. (Id. at 135.) She also affirmed

Dr. Phelan’s assessment of Plaintiff’s mental limitations and concluded that Plaintiff’s alleged

limitations were not fully supported by the medical evidence. (Id. at 133-35.) Dr. Mohney

completed a PRT, opining that Plaintiff was mildly restricted in understanding, remembering, or


                                                 8
 Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                  Page 9 of 19 PageID 1462



applying information and in concentrating, persisting, or maintaining pace, and was moderately

restricted in interacting with others and in adapting or managing oneself. (Id. at 128.)

       On January 26, 2018, Plaintiff was apprehended by a peace officer and taken to Parkland for

a mental health evaluation. (Id. at 1338.) He reported that his wife had kicked him out after arguing

for three days, and that he had homicidal ideas but no desire to actually hurt anyone. (Id.) He had

been talking psychotropic medications “off and on for 5 years,” but did not want to take them

because they made him feel like a “different person.” (Id.) He was scheduled to work at Dollar Tree,

and planned on going there if discharged on time. (Id.) On examination, he reported feeling

“uncomfortable with [him]self” his entire life, and stated that he was a fighter and had homicidal

thoughts about “anyone who crosse[d] [him].” (Id. at 1334.) He had not been compliant with his

psychotropic medications for four to five months, but he denied increased stress, worsening of

psychological problems, or illicit drug use. (Id.) The examining NP noted that Plaintiff was “overall

calm, but evasive, guarded, and manipulative,” and that he was not psychotic or manic and remained

highly organized and future oriented. (Id. at 1344-45.) The NP opined that he did not suffer from

any psychiatric condition that rendered him incapable of differentiating right from wrong, and

assessed him with cannabis and alcohol abuse, malingering, and antisocial personality disorder. (Id.

at 1345.) Plaintiff declined medication refills; his condition was stable on discharge. (Id.)

       On May 4, 2018, Plaintiff presented to Parkland with concerns of worsening homicidal

ideation. (Id. at 1374.) He reported being angry about his life and feeling homicidal towards

everyone around him. (Id.) While waiting, he attempted to attack officers and was placed in

restraints and administered a sedative. (Id.) The attending physician noted a history of suspected

antisocial personality disorder and bipolar disorder, with a 20-year history of anger problems and


                                                 9
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                    Page 10 of 19 PageID 1463



unsuccessful course of medications due to side effects. (Id. at 1382.) Plaintiff requested therapy

treatment, but would reconsider medication treatment through Metrocare. (Id.) The physician

assessed unspecified bipolar disorder, with a guarded prognosis when off medications. (Id.)

C.     Hearing

       On July 20, 2018, Plaintiff, his wife, and a vocational expert (VE) testified at a hearing

before the ALJ. (Id. at 52.) Plaintiff was represented by an attorney. (Id.)

       1.      Plaintiff’s Testimony

       Plaintiff testified that he lived with his disabled wife, and that she took care of the household

bills. (Id. at 56.) He did not own a car and got to the hearing via public transportation. (Id.) He did

not graduate high school, but had a GED. (Id.) He took ibuprofen, Gabapentin, and Methocarbamol

before the hearing. (Id. at 58.) His medications made him lethargic and inhibited his ability to focus,

but he was redoing his medications with a new therapist at Metrocare. (Id.) He had back problems

and need to use a cane. (Id. at 59-61.) He had been bipolar and paranoid schizophrenic most of his

life, but was not formally diagnosed until 2001. (Id. at 61.) His father kicked him out of the house

when he was 12 years old, and he developed a “natural paranoia just from having to survive in

everything [he] had to do.” (Id. at 62.) His paranoia made him “scared of anybody and everybody”

and would overwhelm him. (Id.) He had not held a job more than six months and had walked off

jobs due to paranoia. (Id. at 62-64.)

       2.      Wife’s Testimony

       Plaintiff’s wife testified that he had been hospitalized for pain and paranoia. (Id. at 67.) He

had woken up in hysterics at night, and his paranoid schizophrenia prevented him from focusing.

(Id.) He had walked off jobs because he felt someone was after him. (Id. at 68.) He could only do


                                                  10
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                  Page 11 of 19 PageID 1464



light work around the house that did not hurt his back. (Id.)

       3.      VE’s Testimony

       The VE considered a hypothetical individual with no past work history and the same

background and educational experience as Plaintiff, who was limited to sedentary work and could

climb ramps and stairs occasionally, but never climb ropes, ladders or scaffolds; could occasionally

balance, stoop, kneel, crouch, and crawl; needed to avoid exposure to extremes of heat and to

hazards like unprotected heights and unguarded moving machinery; and could perform simple

routine tasks and simple decision-making in an environment involving few, if any, workplace

changes, with occasional interaction with supervisors, coworkers, and the public. (Id. at 71-72.)

That person could perform work, including table worker (sedentary and SVP-2) with 125,000 jobs

nationally; patcher (sedentary and SVP-2) with 65,000 jobs nationally; and bonder semiconductor

(sedentary and SVP-2) with 168,000 jobs nationally. (Id.) He would not be able to perform any job

in the national economy if he would need unscheduled work breaks during the day and be off task

more than 15% of the workday or work week, or would be absent from work more than two days

per month because of a combination of medical conditions, associated symptoms, and need for

treatment. (Id. at 72.) The person could not perform the jobs identified by the VE if he could not

interact with coworkers and the public, and would be automatically terminated for walking off the

job without telling a supervisor. (Id. at 73-74.) The VE’s testimony was consistent with the DOT,

except that her answers on interactions with supervisors, coworkers, and the public and on off task

time and absenteeism, were based on her 25 years of experience placing people in jobs and working

with employers. (Id. at 72-73.)

D.     ALJ’s Findings


                                                11
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                    Page 12 of 19 PageID 1465



        The ALJ issued a decision denying benefits on September 27, 2018. (Id. at 25-34.) At step

one, she found that Plaintiff had not engaged in substantial gainful activity since his onset date of

May 24, 2016. (Id. at 27.) At step two, the ALJ found that he had the following severe impairments:

lumbar spine status post two-level fusion and a bipolar disorder. (Id.) Despite those impairments,

at step three, the ALJ found that Plaintiff had no impairment or combination of impairments that met

or medically equaled the severity of one of the listed impairments in the social security regulations.

(Id. at 29.)

        Next, the ALJ determined that Plaintiff retained the RFC to perform sedentary work as

defined in 20 C.F.R. § 416.967(a), with the following limitations: stand/walk for two hours per day;

sit for six hours per day; lift ten pounds occasionally and less than ten pounds frequently;

occasionally climb ramps and stairs, but never climb ladders, ropes, or scaffolds; occasionally

balance, stoop, kneel, crouch, and crawl; no exposure to extremes of heat or to hazards such as

unprotected heights and unguarded moving machinery; perform simple, routine tasks and simple

decision-making in an environment that involved few, if any, workplace changes; and occasionally

interact with supervisors, coworkers, and the public. (Id. at 30.) At step four, the ALJ determined

that Plaintiff did not have any past relevant work. (Id. at 33.) At step five, the ALJ found that

considering his age, education, work experience, and RFC, there were other jobs that existed in

significant numbers in the national economy that he could perform. (Id.) Accordingly, the ALJ

determined that Plaintiff had not been under a disability, as defined by the Social Security Act, at

any time since May 24, 2016, the alleged onset date. (Id. at 34.)

                                 II. STANDARD OF REVIEW

        Judicial review of the Commissioner’s denial of benefits is limited to whether the


                                                 12
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                    Page 13 of 19 PageID 1466



Commissioner’s position is supported by substantial evidence and whether the Commissioner

applied proper legal standards in evaluating the evidence. Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994); 42 U.S.C. §§ 405(g), 1383(C)(3). Substantial evidence is defined as more than a

scintilla, less than a preponderance, and as being such relevant and sufficient evidence as a

reasonable mind might accept as adequate to support a conclusion. Leggett v. Chater, 67 F.3d 558,

564 (5th Cir. 1995). In applying the substantial evidence standard, the reviewing court does not

reweigh the evidence, retry the issues, or substitute its own judgment, but rather, scrutinizes the

record to determine whether substantial evidence is present. Greenspan, 38 F.3d at 236. A finding

of no substantial evidence is appropriate only if there is a conspicuous absence of credible

evidentiary choices or contrary medical findings to support the Commissioner’s decision. Johnson

v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

       The scope of judicial review of a decision under the supplemental security income program

is identical to that of a decision under the social security disability program. Davis v. Heckler, 759

F.2d 432, 435 (5th Cir. 1985). Moreover, the relevant law and regulations governing the

determination of disability under a claim for disability insurance benefits are identical to those

governing the determination under a claim for supplemental security income. See id. The court may

therefore rely on decisions in both areas without distinction in reviewing an ALJ’s decision. See id.

       To be entitled to social security benefits, a claimant must prove that he or she is disabled as

defined by the Social Security Act. Leggett, 67 F.3d at 563-64; Abshire v. Bowen, 848 F.2d 638, 640

(5th Cir. 1988). The definition of disability under the Social Security Act is “the inability to engage

in any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last


                                                  13
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                     Page 14 of 19 PageID 1467



for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); Anthony v. Sullivan,

954 F.2d 289, 292 (5th Cir. 1992).

       The Commissioner utilizes a sequential five-step inquiry to determine whether a claimant

is disabled:

       1.      An individual who is working and engaging in substantial gainful activity
               will not be found disabled regardless of medical findings.

       2.      An individual who does not have a “severe impairment” will not be found to
               be disabled.

       3.      An individual who “meets or equals a listed impairment in Appendix 1” of
               the regulations will be considered disabled without consideration of
               vocational factors.

       4.      If an individual is capable of performing the work he has done in the past, a
               finding of “not disabled” must be made.

       5.      If an individual’s impairment precludes him from performing his past work,
               other factors including age, education, past work experience, and residual
               functional capacity must be considered to determine if work can be
               performed.

Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991) (summarizing 20 C.F.R. § 404.1520(b)-(f)).

       Under the first four steps of the analysis, the burden lies with the claimant to prove disability.

Leggett, 67 F.3d at 564. The analysis terminates if the Commissioner determines at any point

during the first four steps that the claimant is disabled or is not disabled. Id. Once the claimant

satisfies his or her burden under the first four steps, the burden shifts to the Commissioner at step

five to show that there is other gainful employment available in the national economy that the

claimant is capable of performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either

by reference to the Medical-Vocational Guidelines of the regulations or by expert vocational

testimony or other similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). A


                                                  14
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                             Page 15 of 19 PageID 1468



finding that a claimant is not disabled at any point in the five-step review is conclusive and

terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

                         III. NONCOMPLIANCE WITH TREATMENT

       Plaintiff’s sole issue for review is whether the ALJ properly considered his noncompliance

with mental health treatment. (doc. 21 at 3.)

       “An ALJ is entitled to consider noncompliance with prescribed medical treatment as a factor

in the overall disability determination.” Luzenia K. v. Saul, No. 3:19-CV-01006-BT, 2020 WL

2574933, at *6 (N.D. Tex. May 20, 2020) (citations omitted); see also Villa v. Sullivan, 895 F.2d

1019, 1024 (5th Cir. 1990) (“A claimant’s non-compliance with treatment is a proper factor for the

ALJ to consider in assessing credibility.”). Failure to follow prescribed treatment is relevant in

determining whether disability exists and is an indication of nondisability. See 20 C.F.R. § 416.930;

SSR 82-59, 1982 WL 31384, at *1 (S.S.A. 1982) (“Individuals with a disabling impairment which

is amenable to treatment that could be expected to restore their ability to work must follow the

prescribed treatment to be found under a disability, unless there is a justifiable cause for the failure

to follow such treatment.”) (emphasis original).

       Under SSR 82-59, “[a]n individual who would otherwise be found under a disability, but

who fails without justifiable cause to follow treatment prescribed by a treating source which the

Social Security Administration (SSA) determines can be expected to restore the individual’s ability

to work, cannot by virtue of such ‘failure’ be found to be under a disability.” SSR 82-59, 1982 WL

31384, at *1.5 Even though SSR 82-59 typically applies only after a finding that the claimant is


       5
        Failure to follow prescribed treatment is an issue “only where all of the following conditions exist:”

       1. The evidence establishes that the individual’s impairment precludes engaging in any substantial
       gainful activity (SGA) or, in the case of a disabled widow(er) that the impairment meets or equals

                                                        15
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                              Page 16 of 19 PageID 1469



disabled at step 5, the ALJ must adhere to its procedures if she relies “almost exclusively” on

noncompliance with prescribed treatment to determine the claimant’s RFC, and in ultimately finding

him not disabled. See Lindsey v. Astrue, No. 3:09-CV-1649-BF, 2011 WL 817173, at *8 (N.D. Tex.

March 9, 2011) (“[T]he ALJ cannot circumvent the requirements of SSR 82-59 and §§ 404.1535 and

416.935 by couching her analysis of substance use and noncompliance in terms of an RFC

determination.”); Simmons v. Berryhill, No. 4:17-CV-684-A-BJ, 2018 WL 3900912, at *4 (N.D.

Tex. July 31, 2018), adopted by 2018 WL 3873664 (N.D. Tex. Aug. 15, 2018) (“[I]f the ALJ’s

ultimate finding that a claimant was not disabled is based significantly on the ALJ’s perception that

the plaintiff’s failure to follow a prescribed treatment caused the condition to be worse than it might

otherwise be, then the requirements of SSR 82-59 apply.”); Busby v. Colvin, No. CV H-15-2929,

2017 WL 818582, at *10-11 (S.D. Tex. Feb. 10, 2017), adopted sub nom. by 2017 WL 822123 (S.D.

Tex. Feb. 28, 2017) (“If the ALJ bases the RFC or ultimate finding of disability on a claimant’s

noncompliance with treatment, whether explicitly or implicitly, then the ALJ must follow SSR 82-

59.”). If the ALJ considers the claimant’s noncompliance “in connection with assessing the

claimant’s credibility and in making a determination as to the severity of the claimant’s alleged

subjective symptoms, SSR 82-59 need not be mentioned or followed.” Fall v. Astrue, No. CIV.A.

H-12-0265, 2012 WL 6026438, at *10 (S.D. Tex. Dec. 4, 2012); see Busby, 2017 WL 818582, at


        the Listing of Impairments in Appendix 1 of Regulations No. 4, Subpart P; and

        2. The impairment has lasted or is expected to last for 12 continuous months from onset of
        disability or is expected to result in death;

        3. Treatment which is clearly expected to restore capacity to engage in any SGA (or gainful
        activity, as appropriate) has been prescribed by a treating source; and

        4. The evidence of record discloses that there has been refusal to follow prescribed treatment.

SSR 82-59, 1982 WL 31384, at *1.

                                                        16
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                    Page 17 of 19 PageID 1470



*10-11 (finding SSR 82-59 inapplicable when “noncompliance with treatment was considered by

the ALJ for the purposes of determining the plaintiff’s credibility and severity of the plaintiff’s

symptoms”); Johnson v. Comm’r of Soc. Sec. Admin., No. 3:11-CV-3126-L-BF, 2013 WL 632104,

at *21 (N.D. Tex. Feb. 4, 2013) (explaining that the ALJ was not required to follow the requirements

of SSR 82-59 because the ALJ “merely utilized [p]laintiff’s noncompliance with prescribed

treatment as a factor in assessing her credibility,” and not in finding her not disabled).

       Here, the ALJ determined that Plaintiff did not suffer from a disabling impairment and was

not disabled. (See doc. 13-1 at 34.) His noncompliance with prescribed treatment was one of many

factors in her analysis of his mental limitations. (See id. at 31-33.) She noted that the record showed

“improved functioning with compliance with treatment,” and specifically cited his generally normal

mental status examinations from Metrocare. (Id. at 31.) She also considered his conservative

treatment history, as well as the limited outpatient records showing that he sought mental health

treatment. (Id. at 31-32.) The ALJ therefore properly considered Plaintiff’s noncompliance in

evaluating whether his statements concerning the severity of his symptoms were consistent with the

medical evidence and other evidence in the record. See Fall, 2012 WL 6026438, at *10; Johnson,

2013 WL 632104, at *21; see, e.g., McNeil v. Colvin, No. 4:12-CV-01628, 2013 WL 5785561, at

*11-12 (S.D. Tex. Aug. 22, 2013), adopted by 2013 WL 12106137 (S.D. Tex. Sept. 25, 2013)

(“[T]he ALJ permissibly considered McNeil’s occasions of non-compliance in evaluating the

credibility of McNeil’s own testimony about the severity of his symptoms.”).

       Citing Clark v. Astrue, No. CIV.A. 4:12-0350, 2013 WL 105017 (S.D. Tex. Jan. 8, 2013),

Plaintiff argues that the requirements of SSR 82-59 apply because the ALJ’s mental RFC assessment

and ultimate denial of benefits “appear[] dependent upon the fact that [he] did not seek consistent


                                                  17
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20                     Page 18 of 19 PageID 1471



mental treatment, and when he did seek treatment, he was noncompliant[.]” (doc. 21 at 4.) In Clark,

the court found the ALJ’s failure to follow SSR 82-59 necessitated remand where the ALJ did not

consider the claimant’s noncompliance with treatment “merely in assessing the credibility of his

subjective complaints,” but instead relied on his noncompliance and “crafted an RFC that was

dependent upon compliance with treatment.” 2013 WL 105017, at *7. By contrast, the ALJ here

did not presume Plaintiff’s compliance with treatment when assessing his RFC and in finding him

not disabled. While the ALJ referenced more recent evidence showing Plaintiff had not been

compliant with treatment, including missed counseling appointments and not taking his medications,

she noted that “even with non-compliance, he ha[d] denied increased stress or worsening of

psychological problems or illicit drug use.” (doc. 13-1 at 31-32.) Unlike in Clark, the ALJ’s

decision here did not state that the mental limitations assessed by the ALJ were dependent on

medication compliance. See Clark, 2013 WL 105017, at *5-6.

        Because the ALJ found Plaintiff was not disabled and did not rely solely on medical

noncompliance for her decision, the requirements of SSR 82-59 did not apply. See Fall, 2012 WL

6026438, at *10; Johnson, 2013 WL 632104, at *21; see, e.g., Hawkins v. Astrue, 2011 WL 1107205

*3 (N.D. Tex. 2011) (“Because the ALJ considered plaintiff’s failure to take prescribed medications

only in assessing her credibility, and not in determining whether she would be able to work had she

followed her medication regime, the judge was not required to follow the procedures set forth in 20

C.F.R. § 416.930 and SSR 82-59.”). Accordingly, the ALJ did not have a duty to further develop

the record by inquiring into the reason for Plaintiff’s past failure to follow prescribed treatment. See

Clark, 2013 WL 105017, at *7 (recognizing that “SSR 82-59 need not be followed when the ALJ

considers the claimant’s non-compliance only in connection with the claimant’s credibility and with


                                                  18
Case 3:19-cv-01870-BH Document 24 Filed 10/27/20               Page 19 of 19 PageID 1472



the severity of the claimant’s subjective symptoms”). Remand is therefore not required.

                                     IV. CONCLUSION

       The Commissioner’s decision is AFFIRMED.

       SO ORDERED, on this 27th day of October, 2020.



                                                    ___________________________________
                                                    IRMA CARRILLO RAMIREZ
                                                    UNITED STATES MAGISTRATE JUDGE




                                              19
